                          IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF PUERTO RICO

JORGE MALDONADO MEDINA,
    Plaintiff,

        v.
                                                     Civil No. 18-1091 (BJM)
COMMISSIONER OF SOCIAL
SECURITY ADMINISTRATION,
    Defendant.


                                    OPINION AND ORDER
        The Acting Commissioner of the Social Security Administration (“the Commissioner”)

moves to dismiss Jorge Maldonado Medina’s (“Maldonado”) complaint for judicial review. Dkt.

12. An Administrative Law Judge (“ALJ”) issued a decision finding that Maldonado was not

disabled on March 11, 2016. Dkt. 12-3. Maldonado petitioned to the Appeals Council, which

declined to review his claim on August 9, 2017. See Dkt. 12-2. On February 15, 2018, Maldonado

filed this complaint. Dkt. 3 (“Compl.”). The Commissioner contends that Maldonado’s complaint

is time-barred. Dkt. 12. Maldonado opposes the motion. Dkt. 14. The case is before me on consent

of the parties. Dkt. 4.

        For the following reasons, the Commissioner’s motion is GRANTED.

                                 APPLICABLE STANDARDS

        The First Circuit has determined that a Rule 12(b)(6) motion is the appropriate standard

where the Commissioner wishes to dismiss a case for failing to timely file. See, e.g., Grant v.

Berryhill, 695 Fed. Appx. 592, 593 (1st Cir. 2017). To survive a Rule 12(b)(6) motion, a complaint

must allege “a plausible entitlement to relief.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 559

(2007). A court must “accept well-pled factual allegations in the complaint as true and make all

reasonable inferences in the plaintiff’s favor.” Miss. Pub. Emps.’ Ret. Sys. v. Bos. Sci. Corp., 523

F.3d 75, 85 (1st Cir. 2008). While a complaint need not contain detailed factual allegations to

survive dismissal, a plaintiff’s “obligation to provide the grounds of his entitlement to relief

requires more than labels and conclusions, and a formulaic recitation of the elements of a cause of
Medina Maldonado v. Commissioner of Social Security Admin., Civil No. 18-1091 (BJM)        2

action will not do.” Twombly, 550 U.S. at 555 (internal citation omitted). The court also need not

accept as true legal conclusions or “‘naked assertions’ devoid of ‘further factual enhancement.’”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Twombly, 550 U.S. at 557) (internal alteration

omitted); Maldonado v. Fontanes, 568 F.3d 263, 267 (1st Cir. 2009). The plaintiff must show more

than the “sheer possibility that a defendant has acted unlawfully.” Id. at 678. “Where the well-

pleaded facts do not permit the court to infer more than the mere possibility of misconduct, the

complaint has alleged—but has not shown—that the pleader is entitled to relief.” Id. at 679

(internal quotations and alterations omitted).

         On a Rule 12(b)(6) motion, the court “can consider (a) implications from documents

attached to or fairly incorporated into the [counter]complaint, (b) facts susceptible to judicial

notice, and (c) concessions in [the complainant’s] response to the motion to dismiss.” Schatz v.

Republican State Leadership Comm., 669 F.3d 50, 55 (1st Cir. 2012) (quoting Arturet-Velez v. R.J.

Reynolds Tobacco Co., 429 F.3d 10, 13 n.2 (1st Cir. 2005)) (internal quotations omitted); Watterson

v. Paige, 987 F.2d 1, 3 (1st Cir. 1993).

                                                BACKGROUND
         Maldonado alleged he became disabled in April 2011. Compl. ¶ 3. Maldonado filed an

application for social security benefits on October 2, 2012. Id. at ¶ 3. He was denied and requested

a hearing before an Administrative Law Judge (“ALJ”), and a hearing was held in March 2016. Id.

at ¶ 4. The ALJ determined that he did not qualify for benefits, and the Appeals Council

subsequently denied Maldonado’s request to appeal. Id. A notice of the Appeal Council’s decision

was sent to Maldonado on August 9, 2017. Id. Maldonado received the notice and observed that

his representative, Oscar Crespo, was copied on it. Crespo had responded to previous notifications

and communications with the Commissioner, so Maldonado believed he would do the same here.

Id. The record is silent as to what, if any, communication occurred between Maldonado and Crespo

during the statutory period, but Maldonado argues intervening forces prevented him from filing

his claim on time.
Medina Maldonado v. Commissioner of Social Security Admin., Civil No. 18-1091 (BJM)        3

         On September 20, 2017 Hurricane María hit Puerto Rico. Maldonado lives in Villalba—an

isolated, rural part of the island—which left him particularly exposed to the storm. Dkt. 14 at 6.

Hurricane damage blocked the only road from his home for a period of almost two months, from

September to November 2017. Id. Maldonado alleges that all communications and media were

inaccessible for longer—until about February 2018. Id. Further, Maldonado suffered a car accident

on December 18, 2017 requiring intermittent medical assistance until February 9, 2018. Id. at 7.

During a pre-admission visit to a hospital on February 7, 2018, Maldonado visited Crespo’s office

to inquire about his case. Id. Crespo advised Maldonado that he needed to procure counsel and file

a case in federal court. Id. at 7-8.

         On February 15, 2018 Maldonado filed this civil action. Compl. The Commissioner moved

to dismiss the claim on November 16, 2018 for filing outside the statute of limitations. Dkt. 12.

Maldonado acknowledges he was late in filing but requests an equitable toll to pursue his claim.

Dkt. 14.

                                                  DISCUSSION
         As a preliminary matter, both parties submitted new evidence to support their statute of

limitations claims. While no authority expressly authorizes the submission of their evidence in an

equitable tolling context, there is persuasive authority concerning statute of limitations claims in

the regulations. See 20 C.F.R. § 422.10(c) (to rebut a presumption for when the statute of

limitations begins to run, a claimant needs to demonstrate a “reasonable showing to the contrary.”)

The First Circuit allows new evidence related to statute of limitations claims in these cases. Cf.

McLaughlin v. Astrue, 443 Fed. Appx. 571, 574 (1st Cir. 2011) (allowing the submission of

attorney’s copy of a notice, but finding this was insufficient to rebut the presumption). I will

consider the new evidence submitted by both sides to support their statute of limitations claims

here.

         Congress intended social security claims to be adjudicated and reviewed in a manner

“unusually protective” of claimants. Heckler v. Day, 467 U.S. 104, 106 (1984). After notice of a

final decision by the Commissioner, an individual has sixty days to file a civil action. 42 U.S.C. §
Medina Maldonado v. Commissioner of Social Security Admin., Civil No. 18-1091 (BJM)       4

405(g). Notice is presumed to be five days after the decision is made, but the individual may rebut

that assumption with a showing to the contrary. 20 CFR § 422.210(c). Maldonado does not address

when he received notice of the August 9, 2017 denial, so the court presumes that he received notice

on August 14, and the statute of limitations began to run. Dkt. 14 at 1 (agreeing with procedural

history of the case in Dkt. 12 at 2–3).

         The Commissioner contends that Maldonado’s action is time-barred. Dkt. 12. Maldonado

filed his suit on February 15, 2018—125 days after the October 13 deadline to file. Dkt. 12 at 5.

The parties agree that Maldonado did not timely file. See Dkt. 14 at 3. Maldonado argues that

equitable tolling should apply. Before speaking to Maldonado’s equitable claims, there are a two

court orders during the statutory period that may affect Maldonado’s filing deadline.

         The first court order was issued in response to Hurricane Irma. Notice from the Clerk No.

17-09, Extension of Terms Due to Passage of Hurricane Irma, District of Puerto Rico (Sept. 8,

2017). However, this order only dealt with claims due on “September 6th through, and including

September 8th, 2017.” Id. Maldonado’s claim was due on October 13th, 2017, so this first order

does not apply. The second order was issued in light of Hurricane María. It declared that the court

was closed on September 18, 2017 and was inaccessible until October 3, 2017. Notice from the

Clerk Misc. No. 17-509 (ADC), In Re: Emergency Measures after the Passage of Hurricane

Maria, District of Puerto Rico (Oct. 4, 2017) at 2. Further, the notice ordered that “due to the

aftermath of Hurricane Maria that caused total devastation of power and communication

infrastructure for the Court and members of the Bar, all deadlines and delays within this Court’s

authority, including . . . cases pending to be filed before this Court . . . are suspended until

November 6, 2017.” Id. at 3 ¶ 3. Therefore Maldonado’s claim was tolled from September 18 until

November 6, 2017. Maldonado lost thirty-four days of his allotted sixty days from August 14 until

September 17, 2017. Starting November 6, 2017, Maldonado had twenty-six days to file his claim.

He argues that his claim should be equitably tolled due to subsequent hurricane damage.

         Equitable tolling is reserved for exceptional cases, so the proponent bears the burden of

showing that the doctrine applies. Borgos-Taboas v. Hima San Pablo Hosp. Bayamon, 832 F. Supp.
Medina Maldonado v. Commissioner of Social Security Admin., Civil No. 18-1091 (BJM)            5

2d 121, 125 (D.P.R. 2011). Maldonado cites Pioneer Inv. Servs. Co. v. Brunswick Assocs. Ltd.

P’ship, 507 U.S. 380 (1993), using the excusable neglect standard in a bankruptcy action to justify

equitable tolling. Pioneer was decided under the Federal Bankruptcy Rules, and excusable neglect,

while offering persuasive evidence, is not controlling. Id. at 388.

         To be entitled to equitable tolling, a litigant must establish that they have (1) been pursuing

their rights diligently and (2) that some extraordinary circumstances stood in their way which

prevented timely filing. Menominee Indian Tribe of Wisconsin v. United States, 136 S. Ct. 750,

755 (2016) (citing Holland v. Florida, 560 U.S. 631, 649 (2010)). Equitable tolling is applied on

a case-by-case basis, avoiding mechanical rules and favoring flexibility. Ortega Candeleria v.

Orthobiologics LLC, 661 F.3d 675, 680 (1st Cir. 2011). In interpreting this rule, a court generally

considers five factors to guide its decision to grant an equitable toll: “‘(1) a lack of actual notice

of a time limit; (2) a lack of constructive notice of a time limit; (3) diligence in the pursuit of one’s

rights; (4) an absence of prejudice to a party’s opponent; and (5) the claimant’s reasonableness in

remaining ignorant of the time limit.’” Borgos-Taboas, 832 F. Supp. 2d at 125 (citing Jobe v. I.N.S.,

238 F.3d 96, 100 (1st Cir. 2001)). Prejudice to the Commissioner will be addressed first.

         Maldonado claims that there will be no danger of prejudice to the Commissioner because

the controversy will be decided on a record already in the Commissioner’s possession. Dkt. 14 at

5. Prejudice is not defined so narrowly. The statute of limitations exists to promote efficiency and

quick resolution of appeals “due to the vast number of civil actions filed.” De Oliveira v. Astrue,

Civil No. 10-11905, 2011 WL 7099971, at *14 (D. Mass. Aug. 1, 2011). Equitably tolling a

complaint filed so long after the statute of limitations expired would undermine this congressional

purpose and possibly increase the number of challenges to the Commissioner’s decisions. Id.

         In order to qualify for equitable tolling, a movant can demonstrate a lack of actual or

constructive notice to support his claim. Maldonado concedes he received actual notice of the

deadline, so we need not discuss constructive notice. Maldonado argues, however, that the actual

notice he received was insufficient because the notice was printed in English rather than his native

language of Spanish. Since it was not in his native language, Maldonado implies that he could not
Medina Maldonado v. Commissioner of Social Security Admin., Civil No. 18-1091 (BJM)           6

comprehend the deadline. Dkt.14 at 7. A representative from the Commissioner certified that the

notice had been sent, and the notice attached included a Spanish translation. See Dkt. 12-1.

Maldonado argues that the representative did not certify that the notice was in Spanish. However,

the notice is self-authenticating because it contains the seal of a federal government agency on its

letterhead. F.R.E. 902(4)(B). The burden is on the petitioner to prove his claim here, and

Maldonado does not contend that he did not receive the Spanish translation, just that the

Commissioner did not certify that they sent him a Spanish copy. The evidence provided by the

Commissioner tends to show that he did receive it in his native language.

         Individuals who exercise reasonable diligence in pursuit of their rights may still qualify for

equitable tolling, provided they were prevented from filing suit by extraordinary circumstances.

Heimeshoff v. Hartford Life & Accident Ins., 571 U.S. 99, 114 (2013). Reasonable diligence is

shown when a claimant has actively pursued a claim during the statutory period. Irwin v. Dep’t of

Veteran Affairs, 498 U.S. 89, 96 (1990). Maldonado contends that, in light of his extraordinary

circumstances, he pursued his claim with reasonable diligence.

         Maldonado offers a unique set of circumstances outside his control that he alleges left him

unable to diligently pursue his claim from November 6, 2017 until February 9, 2018. To start,

Maldonado is from Villalba—an isolated, rural part of Puerto Rico. Dkt. 14 at 6. A hurricane is an

“extraordinary circumstance” outside the petitioner’s control. Jefferson v. Haza Foods, Civil No.

17-00359, 2018 WL 5268756, at *6 (S.D. Tex. Oct. 5, 2018) (referring to Hurricane Harvey).

Hurricane damage blocked the only road from Maldonado’s home for a period of almost two

months, which Maldonado alleges left him without communications until about February 2018.

Dkt. 14 at 6. Some federal courts have denied equitable tolling claims by hurricane victims who

could have made “a single phone call.” McCreary v. Nicholson, 20 Vet. App. 86, 92 (Vet. App.

2006) (referring to Hurricane Ivan). Here, Maldonado alleges he could not have made a single

phone call as he was without cell phone service until about February 2018. Dkt. 14 at 6. However,

the only evidence he provides to make this claim is his motion responding to the Commissioner’s

motion to dismiss. See Dkt. 14 at 6 (“All communications and media, as well as cellphone and
Medina Maldonado v. Commissioner of Social Security Admin., Civil No. 18-1091 (BJM)        7

Internet signal was reestablished near February of 2018.”). Without more evidence, I cannot credit

the testimony that he was unable to communicate until February 2018. Cf. McLaughlin 443 Fed.

Appx. at 574 (acknowledging that a plaintiff’s affidavit alone is not sufficient to rebut evidence

for a statute of limitations presumption). Maldonado offers another circumstance he believes

should make him eligible for an equitable toll: a car accident on December 18, 2018. See Dkt. 14

at 7. However, the court does not reach this argument because Maldonado’s claim would have

expired beforehand.

         Maldonado could have pursued his claim after November 6 but before the car accident on

December 18, 2017. This period spans a total of forty-two days, more than the twenty-six days

Maldonado had left to file his claim. While it is true that the diligence prong requires a showing

of reasonable, not maximum, feasible diligence, this period does not show that Maldonado acted

diligently. Maldonado leaves open the question of what, if any, effort he made during this forty-

two day period. The Commissioner may extend the time in which an individual may file a civil

action “upon a showing of good cause.” 20 CFR § 422.210(c); see also Bowen v. City of New York,

476 U.S. 467, 480 (1986). There is no such extension or showing of good cause on the record. Dkt.

12 at 3. And when a claimant fails to petition the Commissioner to for more time the petitioner it

is a clear showing of a lack of diligence and “bars the application of equitable tolling.”

McLaughlin, 443 Fed. Appx. at 574.

         Equitable tolling is reserved for exceptional circumstances when the claimant has satisfied

his burden of exercising reasonable due diligence in pursuing his claim. Muldoon v. Astrue, 590 F.

Supp. 2d 188, 194–95 (D. Mass. 2008). Maldonado’s circumstances are distressing, but the law is

clear: without a showing of reasonable diligence, Maldonado is not eligible for equitable tolling.

Between the time the court was operational and the car accident, Maldonado had forty-two days

to reasonably pursue his claim. He does not submit sufficient evidence to support why he was

unable to file his claim. Further, he did not petition the Commissioner for more time, which the

First Circuit has deemed fatal to the extension of an equitable toll. 443 Fed. Appx. at 574.
Medina Maldonado v. Commissioner of Social Security Admin., Civil No. 18-1091 (BJM)    8

                                                 CONCLUSION
         For the foregoing reasons, the Commissioner’s motion to dismiss is GRANTED.

         IT IS SO ORDERED.

         In San Juan, Puerto Rico, this 27th day of June, 2019.


                                                      S/Bruce J. McGiverin
                                                      BRUCE J. MCGIVERIN
                                                      United States Magistrate Judge
